Case 4:20-cv-00029-MFU-RSB Document 37 Filed 10/05/20 Page 1 of 5 Pageid#: 122


                           IN THE UNITED STATES DISTRICT COURT                                           OCT 05 2020
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

                                                                  )
 ELDRIDGE ROOSEVELT MEEKS, III,                                   )
     Plaintiff,                                                   )        Civil Action No. 4:20-cv-29
 v.                                                               )
                                                                  )
                                                                  )
 CITY OF DANVILLE, ET AL.,                                        )
      Defendant.                                                  )        By: Hon. Robert S. Ballou
                                                                  )        United States Magistrate Judge
                                                                  )



                                            SCHEDULING ORDER

         The court proposes the following as a pretrial scheduling order pursuant to Federal Rule of Civil Procedure
 16(b). If no party requests changes within fourteen (14) days, it will constitute the scheduling order in this case. The
 court may amend the order on its own motion, or the parties may amend the order's disclosure and
 discovery provisions by submitting an agreed written plan that satisfies the requirements of
 Rule 26(f).

                                                       Summary

          TRIAL DATE:                 August 2-4, 2021 (Jury Trial)
                                      9:30 a.m.

          PLACE:                      UNITED STATES DISTRICT COURT
                                      700 Main Street
                                      Danville, Virginia 24541


          INITIAL DISCLOSURES UNDER
          FED. R. CIV. P. 26(a):                                                    30 days from this order

          PLAINTIFF(S) INITIAL EXPERT DISCLOSURE:                                   75 days from this order

          DEFENDANT(S) INITIAL EXPERT DISCLOSURE: 90 days from this order

          DEADLINE TO COMPLETE DISCOVERY:                                           90 days before trial date

          DEADLINE TO FILE DISPOSITIVE MOTIONS:                                     75 days before trial date

          DEADLINE FOR HEARING DISPOSITIVE
          MOTIONS:                                                                  45 days before trial date

          DEADLINE FOR HEARING MOTIONS
          IN LIMINE:                                                                14 days before trial date
Case 4:20-cv-00029-MFU-RSB Document 37 Filed 10/05/20 Page 2 of 5 Pageid#: 123




                                                    Trial

         1.      This case is set for a jury trial, scheduled to begin at 9:30 am on August 2, 2021.

         2.      The parties shall contact Kristin Ayersman, Courtroom Deputy,

 (kristina@vawd.uscourts.gov; 540-857-5153), to schedule a pretrial conference to be held no later

 than fourteen (14) days prior to trial.

         3.      Proposed jury instructions and special interrogatories must be filed electronically via

 CM/ECF at least seven (7) days prior to trial. The parties also should email the proposed jury

 instructions and special interrogatories in Word format, with citations, to

 urbanski.ecf@vawd.uscourts.gov, and copy opposing counsel.

         4.      Motions in limine, including motions objecting to introduction of deposition

 testimony and trial exhibits, must be heard no later than the final pretrial conference.

         5.      The Jury Evidence Recording System (JERS) will be used in the trial of this case.

 Counsel must submit electronic exhibit files on a USB drive, DVD, or CD, one week prior to trial

 for upload into JERS. It will be assumed that all exhibits have been previously disclosed and that

 there is no objection to an exhibit unless promptly made. The use of the evidence display is

 required, so that witnesses need not be handed exhibits, provided that no evidence is to be displayed

 to the jury until it has been admitted if there is any question as to its admissibility.

                                                  Motions

         6.      Prior to filing any discovery motions, the parties are directed to contact the

 magistrate judge by telephone in an effort to resolve the issue.

         7.      A supporting brief must accompany all pretrial motions, unless the motion contains

 the legal argument necessary to support it or is certified to be unopposed.

         8.      If any motion, properly filed and briefed, is to be opposed, a brief in opposition

 must be filed. For all motions other than motions in limine, opposition briefs must be filed within

 fourteen (14) days of the date of service of the movant's brief (or within fourteen (14) days of this
Case 4:20-cv-00029-MFU-RSB Document 37 Filed 10/05/20 Page 3 of 5 Pageid#: 124




 order if a motion and supporting brief were served before this order). Briefs in opposition to

 motions in limine must be filed within seven (7) days of the date of service of the movant’s motion

 in limine. Except for good cause shown, if a brief opposing a motion is not timely filed, the court

 will consider the motion to be unopposed. If a moving party desires to submit a reply brief, it must

 be filed within seven (7) days of the date of service of the brief opposing the motion. A surreply

 brief may not be filed without prior leave of the court.

         9.      Exclusive of any accompanying exhibits, a brief may not exceed twenty-five (25)

 pages in length using standard margins, double-spaced lines, and a font no smaller than 12-point

 Garamond, unless the filing party first obtains leave of the court after showing good cause why a

 longer brief is necessary.

         10.     When a dispositive motion, together with its supporting brief and exhibits, consists

 of fifty (50) or more pages, the filing party must send a paper courtesy copy of the documents to

 Judge Urbanski’s chambers at 210 Franklin Road, SW, Suite 350, Roanoke, VA 24011-2208.

         11.     No motion, brief, or exhibit may be filed under seal, except as allowed by the

 mandatory provisions of Western District of Virginia General Local Rule 9. The requirements of

 General Local Rule 9 may not be modified by a stipulated protective order or other agreement of

 the parties.

         12.     Motions to join the parties and amend the pleadings shall comply with Rules 15 and

 19 of the Federal Rules of Civil Procedure. Absent unusual circumstances, such motions should be

 filed prior to the close of discovery.

         13.     The court does not generally schedule motions hearings. Such scheduling is the

 responsibility of the parties. Any party requesting a hearing must contact Kristin Ayersman

 (kristina@vawd.uscourts.gov; 540-857-5153), to set a hearing date. If the parties do not promptly

 schedule a hearing, the court will rule on the motion without a hearing.
Case 4:20-cv-00029-MFU-RSB Document 37 Filed 10/05/20 Page 4 of 5 Pageid#: 125




        14.     Nondispositive motions, including motions for enlargement of time, whether or not

 opposed, may be acted upon at any time by the court without awaiting a response.

                                               Witnesses

        15.     Expert witnesses who are retained or specially employed to provide expert testimony

 in the case or whose duties as an employee of the party regularly involve giving expert testimony

 must prepare a written report that conforms to the requirements of Rule 26(a)(2)(B). Unless the

 parties otherwise agree or the court otherwise directs, the plaintiff must submit the written report of

 each expert not later than seventy-five (75) days from the date of this order, and the defendant must

 submit the written report of each expert no later than ninety (90) days from the date of this order.

 Supplemental and additional reports may be thereafter submitted, if submitted in sufficient time that

 discovery, if desired, can be completed reasonably by the discovery cutoff date without undue

 duplication and expense.

        16.     With respect to expert witnesses who are not retained or specially employed to

 provide expert testimony, such as a treating physician, or other person who may qualify as both an

 expert and a fact witness, the plaintiff must disclose the identity of any such witnesses and provide a

 summary of all opinions the witness will render and the basis therefore not later than seventy-five

 (75) days from the date of this order. The defendant must disclose the identity of any such witness

 and provide a summary of all opinions the witness will render and the basis therefore not later than

 ninety (90) days from the date of this order. Supplemental and additional disclosures may be

 thereafter submitted, if submitted in sufficient time that discovery, if desired, can be completed

 reasonably by the discovery cutoff date without undue duplication and expense.

        17.     Any motion to exclude the testimony of an expert must be filed no later than the

 deadline for filing motions for summary judgment.
Case 4:20-cv-00029-MFU-RSB Document 37 Filed 10/05/20 Page 5 of 5 Pageid#: 126




         18.     The parties shall exchange lists of trial exhibits to be used in their case-in-chief and

 witnesses they expect to call in their case-in-chief at trial no later than twenty-one (21) days prior to

 trial. For each witness, the list shall include the witness's name and address and a summary of the

 witness's anticipated testimony.


                                 Settlement Conference / Mediation

         19.     Upon motion of any party, the court will refer the case to a magistrate judge to

 conduct a settlement conference / mediation.

         20.     If the case settles before trial and the court does not receive a proposed final order

 within thirty (30) days after the court received oral or written notification of the settlement, the court

 will dismiss the case with prejudice and retain jurisdiction to enforce the settlement if any party so

 moves within sixty (60) days of the entry of the dismissal order.



         It is so ORDERED.


                                                          Entered: October 5, 2020


                                                          Robert S. Ballou
                                                          Robert S. Ballou
                                                          United States Magistrate Judge
